,




    NOT FOR PUBLICATION

                                UNITED STATES DISTRICT COURT
                                   DISTRICT OF NEW JERSEY


     RONNELL RUSH,

                  Plaintiff,                                       Civ. No. 17-2506

        v.                                                         OPINION

     ROSETTO REALTY GROUP, LLC,
     RONALD ROSETTO, Individually and in his
     Official Capacity as President ofRosetto
     Realty Group, STEVEN HONAN,
     Individually and in his Official Capacity as
     Real Estate Agent, EMCEE PROPERTIES,
     LLC, and RYAN BLUMENTHAL,                                              RECEIVE
     Individually and in his Official Capacity as
     President/Owner of Emcee Properties, LLC,                                     OCT 15 2018
                  Defendants.                                                 ATB:30             c{)30        .,,
                                                                                 WILLIAM T. WA1
                                                                                             ;-;·:--:_:····/!,1i/
                                                                                                  • ._:,o-
                                                                                      CLERY.
     EMCEE PROPERTIES, LLC, and RYAN
     BLUMENTHAL, Individually and in his
     Official Capacity as President/Owner of
     Emcee Properties, LLC,

                  Defendants/Third Party Plaintiffs,

        V.

     INDIANA INSURANCE COMPANY,

                  Third Party Defendant.

    THOMPSON, U.S.D.J.

                                           INTRODUCTION

             This matter comes before the Court upon two Motions to Dismiss for Lack of

    Jurisdiction: one filed by Defendants Ryan Blumenthal and Emcee Properties, LLC (ECF No.
                                    I                  •

    43); and one filed by Defendants Steven Honan, Ronald Rosetto, and Rosetto Realty Group,

                                                           1
LLC (ECF No. 44) (collectively, "Defendants"). Plaintiff opposes both Motions. (ECF No. 46.)

For the reasons stated herein, Defendants' Motions are granted.

                                          BACKGROUND

        This case arises from PlaintiffRonnell Rush's attempts to lease property to open a hair

salon (sometimes described as a barber shop) in early 2017, and from Defendants' alleged

refusal to rent to or negotiate with him because of his race and gender. Plaintiff filed suit in this

Court on April 12, 2017, alleging violations of Title II of the Civil Rights Act of 1964, 42 U.S.C.

§ 2000a(a) (Compl. 1136-39, 48-51, 60--65, ECF No. l); the Fair Housing Act, 42 U.S.C. §

3604(a) (id. 1140-43, 52-55, 66-69); and the New Jersey Law Against Discrimination

("NJLAD"), N.J.S.A. §§ 10:5-4, 10:5-12(e) (id.     ff 44-47, 56-59, 70-81). On August 29, 2018,
the Court granted summary judgment in favor of Defendants on all Title II and Fair Housing Act

claims, holding that neither statute applies to the leasing of commercial real estate. (Op. at 13-

14, ECF No. 36; Order, ECF No. 37.) As a result, this action now contains only state law claims

under NJLAD.

        On September 19, 2018, Moving Defendants moved to dismiss in two separate motions,

arguing that the Court lacks subject matter jurisdiction (ECF Nos. 43, 44). Plaintiff opposed the

Motions on September 28, 2018. (ECF No. 46.) Defendants Steven Honan, Ronald Rosetto, and

Rosetto Realty Group, LLC replied on October 5, 2018. (ECF No. 47.) These Motions are

presently before the Court.

                                       LEGAL STANDARD

        Federal courts have limited jurisdiction, as provided by statute. See, e.g., Kokkonen v.

Guardian Life Ins. Co. ofAm., 511 U.S. 375,377 (1994). The two most common sources of

jurisdiction for a federal district court are federal question jurisdiction and diversity jurisdiction.

Under the former, "[t]he district courts shall have original jurisdiction of all civil actions arising
                                                   2
,,



     under the Constitution, laws, or treaties of the United States." 28 U.S.C. § 1331. Under the latter,

     district courts have diversity jurisdiction when the amount in controversy exceeds $75,000 and

     the parties are diverse from one another. 28 U.S.C. § 1332. Additionally,

            [I]n any civil action of which the district courts have original jurisdiction, the
            district courts shall have supplemental jurisdiction over all other claims that are so
            related to claims in the action within such original jurisdiction that they form part
            of the same case or controversy under Article III of the United States
            Constitution.

     28 U.S.C. § 1367(a). However, the district court may decline to exercise supplemental

     jurisdiction in the following circumstances:

            (1) the claim raises a novel or complex issue of State law,
            (2) the claim substantially predominates over the claim or claims over which the
            district court has original jurisdiction,
            (3) the district court has dismissed all claims over which it has original
            jurisdiction, or
            (4) in exceptional circumstances, there are other compelling reasons for declining
            jurisdiction.

     28 U.S.C. § 1367(c). "If the court determines at any time that it lacks subject-matter jurisdiction,

     the court must dismiss the action." Fed. R. Civ. P. 12(h)(3).

                                               DISCUSSION

            The question raised by the present Motions is whether the Court ought to refuse

     supplemental jurisdiction of the state law claims remaining and dismiss this case so that it may

     be brought in state court. The text of§ 1367(c) permits the Court to decline to exercise

     jurisdiction in two circumstances that both exist here: (a) where state law claims "substantially

     predominate[]" over the federal claims, and (b) where all federal claims have been dismissed. §

     1367(a)(2), (3).

            Refusing to exercjse supplemental jurisdiction is left to the district court's discretion, but

     several appellate opinions guide and shape that discretion. United Mine Workers v. Gibbs, a case

     decided before the modem supplemental jurisdiction statute but whose reasoning the Third

                                                      3
,,



     Circuit continues to adopt, see Borough of W. Mifflin v. Lancaster, 45 F.3d 780, 788 (3d Cir.

     1995), held that federal courts should resolve state law claims only in particular circumstances:

            [P]endent jurisdiction is a doctrine of discretion, not of plaintiff's right. Its
            justification lies in considerations of judicial economy, convenience and fairness
            to litigants; if these are not present a federal court should hesitate to exercise
            jurisdiction over state claims, even though bound to apply state law to them.
            Needless decisions of state law should be avoided both as a matter of comity and
            to promote justice between the parties, by procuring for them a surer-footed
            reading of applicable law.

     383 U.S. 715, 726 (1966) (internal citations omitted). The Gibbs Court went on to state:

            Certainly, if the federal claims are dismissed before trial, even though not
            insubstantial in a jurisdictional sense, the state claims should be dismissed as well.
            Similarly, if it appears that the state issues substantially predominate, whether in
            terms of proof, of the scope of the issues raised, or of the comprehensiveness of
            the remedy sought, the state claims may be dismissed without prejudice and left
            for resolution to state tribunals.

     Id. at 726--27 (internal citations omitted). There is an "important ... interest to be served by

     relegating state claims to the state court" where "a state claim constitutes the real body of a case,

     to which the federal claim is only an appendage ... only where permitting litigation of all claims

     in the district court can accurately be described as allowing a federal tail to wag what is in

     substance a state dog." Borough of W. Mifflin, 45 F.3d at 789 (3d Cir. 1995) (quoting Gibbs, 383

     U.S. at 727). Additionally, "where the claim over which the district court has original jurisdiction

     is dismissed before trial, the district court must decline to decide the pendent state claims unless

     considerations of judicial economy, convenience, and fairness to the parties provide an

     affirmative justification for doing so." Id. at 788 (3d Cir. 1995) (citing Lovell Mfg. v. Export-

     Import Bank of the U.S., 843 F.2d 725 (3d Cir. 1988)). Stated even more strongly, where all

     federal claims have been dismissed at the summary judgment stage, the court should refrain from

     exercising supplemental jurisdiction "absent extraordinary circumstances." Simcic v. Pittsburgh

     Water & Sewer Auth., 605 F. App'x 88, 92 (3d Cir. 2015) (citing Shaffer v. Bd. ofSch. Dirs. of


                                                       4
Albert Gallatin Area Sch. Dist., 730 F.2d 910, 912 (3d Cir. 1984)); accord Angeloni v. Diocese

of Scranton, 135 F. App'x 510,515 (3d Cir. 2005) (citing Tully v. Mott Supermarkets, Inc., 540

F.2d 187, 196 (3d Cir. 1976)).

       In this case, summary judgment was granted for defendants on all federal claims, and

only state law claims remain. Additionally, there are no important interests served by keeping

this case in federal court, rather than dismissing the case to allow Plaintiff to bring his claims in

state court. Plaintiff is not in danger of having his claims barred by the statute of limitations. See

Montells v. Haynes, 627 A.2d 654, 659-60 (N.J. 1993) (providing a two-year statute of

limitations for NJLAD claims); 28 U.S.C. § 1367(d) (tolling the statute oflimitations for

supplemental state law claims brought pending in federal court). While a court may decide to

retain a claim after a trial has already concluded, see Growth Horizons, Inc. v. Delaware County,

983 F.2d 1277, 1285 (3d Cir. 1993), no trial has taken place in this case. And even though the

parties have engaged in discovery in federal court, they may quickly and efficiently import their

discovery into state court litigation. Thus, without a significant countervailing interest, the case

should be dismissed so that Plaintiff may bring his state law claims in state court.

                                          CONCLUSION

       For the foregoing reasons, Defendants' Motions to Dismiss for Lack of Jurisdiction are

granted, and Plaintiff's remaining state law claims are dismissed without prejudice so they may

be brought in state ourt. An appropriate order will follow.




                                                  5
